Citation Nr: 1122401	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  09-15 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to October 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2007, the Veteran testified at the RO before a Decision Review Officer.  He later testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in August 2010.  Transcripts of both of those proceedings are of record.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of this decision and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required on his part.  


FINDINGS OF FACT

1.  In an unappealed July 1957 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a low back disability.

2.  The evidence received since the July 1957 decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is not duplicative or cumulative of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the Board has determined that new and material evidence has been received to reopen the claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010), as to this jurisdictional threshold determination.

Legal Criteria

In general, a claim which has been denied and not appealed may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that the Secretary shall reopen a claim and review the former disposition of the claim if new and material evidence is presented or secured with respect to a claim which has been disallowed.

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

As an initial matter, the Board notes that the RO reopened the claim for service connection for a low back disability and adjudicated the claim on the merits in June 2006.  However, the question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

Service connection for a low back disability was denied by the RO in Hartford, Connecticut, in a July 1957 rating decision.  In that decision, the RO explained that service treatment records did not show the Veteran had sustained or been treated for a back injury.  Although the Veteran was notified of the decision by letter mailed in August 1957, he did not initiate an appeal and the decision became final.

The evidence of record in July 1957 consisted of the Veteran's claim and service treatment records.  In his claim, the Veteran indicated that he been treated for a back injury at Camp Lejeune in 1955.  Service treatment records showed that an X-ray study of the lumbosacral spine performed in January 1955 yielded negative results.  They also showed that no abnormalities of the spine were noted on clinical examination in October 1956, shortly before the Veteran's release from active duty.

The pertinent evidence received since the July 1957 rating decision includes pages from the Veteran's service personnel records; his written statements and hearing testimony; written statements from his family members; private treatment records dated in October 2005, December 2005, and May 2009; VA treatment records dated in March 2006 and May 2007; and the report of a May 2006 VA examination.

Service personnel records reflect that the Veteran served as a tank mechanic in 1955 and that he was in "delay" status between July 26 and August 11 of that year.

The Veteran's testimony and the statements submitted by him and by his family members indicate that he injured his back during service and was hospitalized for treatment.  They also indicate that he was hospitalized at a VA medical facility in West Haven, Connecticut, for further treatment of his back condition in 1962 and that his back condition has persisted since service.

An October 2005 private treatment record reflects diagnostic impressions of chronic low back pain and grade 1 spondylolisthesis due to bilateral pars defects at L5.  In a December 2005 note, a private physician's assistant opined that the Veteran's spondylolisthesis "is like[l]y due to injury while in military."  A May 2009 letter from a private neurologist notes the Veteran's history of in-service injury and indicates that he has degenerative disc disease of the lumbosacral spine without nerve injury.  The neurologist opined that the Veteran's "low back pain could have been triggered by the heavy lifting injury during military service and subsequently intensified by exertional activities during the years that followed that injury."  He explained that this conclusion was supported by the fact that the Veteran reported experiencing pain immediately after sustaining the in-service trauma.

A March 2006 VA treatment record notes that the Veteran recently had undergone an X-ray study that revealed three small fractures in his back.  A May 2007 record reflects a diagnostic impression of chronic low back pain.

Finally, the May 2006 VA examination report notes the Veteran's history of in-service back injury and reflects a diagnosis of grade 1 L4/5 spondylosis.  The examiner opined that the Veteran's low back disability is less likely than not related to his active service because his in-service injury occurred 50 years ago.

The Veteran's testimony and the statements submitted by him and his family members, all presumed to be credible for the purpose of this analysis, are new because they suggest that the Veteran sustained a traumatic injury to his low back and was hospitalized for treatment of that injury during service.  They also suggest that the Veteran experienced problems with his back approximately six years after his release from active duty and that he has continued to experience low back problems since his release from active duty.  These facts were not established by the evidence previously of record.  Moreover, the Board finds that these lay statements are sufficient to establish a reasonable possibility of substantiating the claim when read in conjunction with the private December 2005 and May 2009 medical opinions linking the Veteran's current low back disability to an in-service injury.  Accordingly, new and material evidence has been presented to reopen the claim of entitlement to service connection for a low back disability.


ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for a low back disability is granted.  The merits of this matter are further addressed in the remand portion of this decision.  


REMAND

The Veteran contends that he injured his back during service while performing maintenance on a tank engine.  He specifically reported that he was treated for this injury for two weeks in sick bay and that he subsequently was assigned to light duty for two weeks after his release from sick bay.

As noted, service treatment records do not show that the Veteran was hospitalized for treatment of a back injury.  They do show, however, that an X-ray study of his lumbosacral spine was performed in January 1955 and yielded negative results.  In addition, the limited service personnel records associated with the claims file confirm that he served as a tank mechanic in 1955 and that he was placed on "delay" status for approximately two weeks during July 1955 and August 1955.  

The record reflects that no attempt has been made to obtain additional records that may substantiate the in-service incurrence element of the Veteran's claim for service connection.  The only service personnel records associated with the claims file consist of several pages the Veteran himself submitted in support of his claim.  Moreover, no development was undertaken in response to the argument made by the Veteran's representative argued at the September 2007 hearing that duty rosters or morning reports may establish that the Veteran was "convalescing on duty" in January 1955 and February 1955.  The Board notes that morning reports may not describe the nature of any illness or injury but that they may show whether the Veteran was transferred to sick back for treatment.  In addition, it appears that no effort was made to obtain hospitalization records, which would have been maintained separately from the Veteran's service treatment records.  Since all of these records may establish the incurrence element of the claim, VA must attempt to obtain them.  See 38 C.F.R. § 3.159(c)(2).

With respect to post-service evidence, the Veteran and his family members also contend that he was hospitalized for treatment of a low back disability at a VA medical facility in West Haven, Connecticut, in 1962.  It is unclear whether efforts were made to obtain any records from the Connecticut VA health care system.  Although a June 2005 NA Form 13151 from the National Personnel Records Center (NPRC) indicates that clinical records from the West Haven VA hospital were provided to VA, the Board notes that the NPRC does not maintain VA records.  Those records, if in existence, would be expected to be in the custody of the West Haven VA medical facility.  VA must attempt to obtain them since they are pertinent to the Veteran's claim.  See id.

In addition, the Board notes that the most recent VA treatment records associated with the claims file are dated in August 2009.  VA must attempt to obtain the most recent VA treatment records since they also are pertinent to the claim.  See id.

Finally, the Board finds that the May 2006 VA examination report is inadequate.  The examiner opined that the Veteran's low back disability is less likely than not related to his active service because his in-service injury occurred 50 years ago and because current X-ray studies "demonstrate a more degenerative picture."  He also opined that that the L4/5 slip in the Veteran's back is not related to the L5 pars defect.  However, he did not address the Veteran's lay statements that he has experienced low back symptoms continuously since his in-service injury, and he did not address the private December 2005 opinion that relates the Veteran's current low back disability to service.  The examiner also did not address the etiology of the L4/5 slip or the L5 pars defects shown by the April 2006 X-ray study.  Therefore, a remand is necessary so that a medical opinion that considers all of the pertinent evidence, to include the Veteran's lay statements and the private medical opinions, may be obtained.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, this case is REMANDED for the following actions:

1.  Obtain any inpatient clinical records for the Veteran from Camp Lejeune for the period from January 1955 through August 1955.

2.  Obtain and associate with the claims file all of the Veteran's service personnel records.

3.  Take appropriate action to determine the Veteran's unit assignment in January 1955, February 1955, July 1955, and August 1955 and request morning reports from any appropriate government record depository for the Veteran's unit for each of the identified months.

4.  Obtain and associate with the claims file all VA treatment records dated from 1956 to 1963 related to treatment received for the Veteran's low back at the VA medical facility in West Haven, Connecticut.

5.  Obtain and associate with the claims file all VA treatment records dating from August 2009 to the present related to treatment received for the Veteran's low back, to include all records of treatment received at the VA medical facilities in Brooksville, Florida, and Tampa, Florida.

6.  If any of the records identified above are not able to be obtained, the Veteran must be notified of this fact in accordance with 38 C.F.R. § 3.159(e).

7.  After all of the above development has been completed, the Veteran should be scheduled for a spine examination for purposes of determining the nature and etiology of any currently present low back disability.  The claims folder must be made available to and reviewed by the examiner.  Any indicated tests, if any, should be performed.  

As part of the examination, the examiner is requested to provide an opinion as to whether it is at least as likely as not, i.e., there is at least a 50 percent or better probability, that any currently diagnosed low back disability is etiologically related to an event, injury, or disease in service, to include the reported in-service back injury.  The examiner should specifically address the Veteran's lay statements regarding his in-service injury and resultant symptomatology, to include his hospitalization in 1962.  The examiner also should specifically address the December 2005 and May 2009 private medical opinions.

A complete rationale must be provided for each opinion expressed.  In the extraordinary circumstance that the examiner is unable to render an opinion without resort to mere speculation, he or she should so state and provide a supporting explanation as to why an opinion cannot be provided without resorting to mere speculation.

8.  Following the completion of the above, the AOJ should readjudicate the Veteran's claim for service connection based on a de novo review of the record.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





______________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


